DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on April 07, 2022 and is acknowledged and the amendment of the abstract and specification are entered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/CH2015/000055, filed on 04/14/2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “first and second clamping areas” and “a bottom of each of the groove bends in direction away from the peak of the teeth” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 04/07/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: claim 16 positively recited the limitations in lines 20-23 “a bottom of each of the groove bends in direction away from the peak of the teeth… so that a height of the teeth increases from the transition segment to at least one of the end faces.” is not supported in the original disclosure. The original specification supports in page 5 lines 18-22 “that grooves formed between the teeth bend toward the support surface in the region of at least one transition segments. The bending grooves result in a greater tooth height thus a greater available wear volume on the teeth, in support of improved service life.” and no support in the drawings. 
The specification (as previously stated) is objected because the specification referred to claim 1 in page 2 line 16.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-29 and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 positively recited the limitations in lines 20-23 “a bottom of each of the groove bends in direction away from the peak of the teeth… so that a height of the teeth increases from the transition segment to at least one of the end faces.” is not supported in the original disclosure. The original specification supports in page 5 lines 18-22 “that grooves formed between the teeth bend toward the support surface in the region of at least one transition segment. The bending grooves result in a greater tooth height thus a greater available wear volume on the teeth, in support of improved service life.” and no support in the drawings.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recited of the limitation “first and second clamping areas/clamping areas” are indefinite, claim 16 recited the term "clamping surface" and since Applicant’s remarks stated that “The language "clamping area" was used interchangeably with the term "clamping surface"” renders the language unclear if “first and second clamping areas/clamping areas” is the same as the "clamping surface" or new limitation and if they are new limitation, they need to be referenced and shown in the drawings.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20, 22-29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutomu JP. Publication (2013-111522) hereinafter Tsutomu in view of Smith US. Patent (2,950,871) hereinafter Smith.
Regarding claim 16,
Tsutomu discloses a crusher assembly for a jaw crusher (see fig.3-10), the crusher assembly comprising: 
a swing jaw (33) including a head part (see fig.6) and a bearing (see fig.6);

    PNG
    media_image1.png
    452
    386
    media_image1.png
    Greyscale

a crusher jaw (33a) including: first and second end faces (see fig.6) on opposite ends of the crusher jaw; teeth (81) formed on a front crushing side of the crusher jaw; and a support surface (91); 
a clamping element (83) interchangeably connected to the swing jaw, the support surface (91) of the crusher jaw being supported on the clamping element (83 see element 87 in fig.8-9); and 
a clamping piece (85) interchangeably connected to the swing jaw and including a clamping surface (88a) engaging the first end face of the crusher jaw; 
wherein the crusher jaw (33a) at least partially covers a region of the swing jaw in front of the bearing (see fig.6).
wherein the teeth (81) are formed as bars having a peak (see fig.5 and 7) extending from the first end face to the second end face (see fig.5 and 7); 
wherein the teeth (81) each include a transition segment (see fig.7) and two end face (end faces marked as 81 and 82 in fig.7); 

    PNG
    media_image2.png
    606
    555
    media_image2.png
    Greyscale

wherein grooves (82) are formed between the teeth (81), and a bottom of each of the grooves (82) bends (bend also means curve) in a direction away from the peak of the teeth (see fig.5 above) and toward the swing jaw (33) at the transition segment so that a height of the teeth increases from the transition segment to at least one of the end faces (see fig.6 above, the teeth are higher at the extremities), . 
Tsutomu does not disclose the teeth each to include a center segment and two end segments, each of the end segments ending at a respective end face; a transition segment is formed between the center segment and at least one of the end segments.
Tsutomu and Smith disclose both art in the same field of endeavor (i.e. comminution).
Smith, in a similar art, teaches a swing jaw (see fig.1) having crusher jaw (30) with teeth and each tooth (see fig 2-8) includes a center segment (32) and two end segments (31,33), each of the end segments (31,33) ending at a respective end face (see fig.1-2); a transition segment (34,35) is formed between the center segment and at least one of the end segments (see fig.2). Smith teaches the teeth with segments to be able to compensate for uneven jaw plate wear (Col.1 line 54).
It would have been obvious to the skilled artisan before the effective filing date to construct the crusher jaw of Tsutomu with teeth with segments as taught by Smith, as it would be beneficiary to Tsutomu, to compensate for uneven jaw plate wear.
Regarding claim 17,
The prior art Tsutomu as modified by Smith, discloses all limitations in claim 16.
Tsutomu discloses wherein the support surface (91) is formed on the second end face of the crusher jaw (see fig.6 above (end face) and fig.8-9 (support surface)).
Regarding claim 18,
The prior art Tsutomu as modified by Smith, discloses all limitations in claim 16.
Tsutomu discloses wherein the swing jaw (33) includes a base body (37), the base body (37) including the head part (see fig.6) and a foot part (see fig.6); and the clamping piece (85) is attached to the head part (see fig.6) with a plurality of attaching screws (86) inserted in screw receptacles (it is inherent to have screw/bolt holes to attach the screws/bolts (element 86, see fig.5)) formed in the head part, the screw receptacles being located on an opposite side of the bearing from the foot part (fig.5 shown the screw/bolts and clamping piece (elements 85 and 86) position with respect to the bearing).
Regarding claim 19,
The prior art Tsutomu as modified by Smith, discloses all limitations in claim 18.
Tsutomu discloses wherein the clamping element (83) is attached to the foot part (see fig.6).
Regarding claim 20,
The prior art Tsutomu as modified by Smith, discloses all limitations in claim 18.
Tsutomu discloses wherein the clamping element (83) is attached to an intermediate region of the base body (37) between the head part and the foot part (the attachment means element 84, is at the intermediate region, see fig.6 above).
Regarding claim 22,
The prior art Tsutomu as modified by Smith, discloses all limitations in claim 16.
Tsutomu discloses wherein the clamping piece (85) includes first and second clamping areas (areas supported by element 86 see fig.5) on opposite sides of the clamping piece (85); the swing jaw (33) includes a lip (see fig.9), the lip including a beveled surface (see fig.9); and one of the clamping areas of the clamping piece is supported on the beveled surface of the swing jaw (33, see fig 3).

    PNG
    media_image3.png
    471
    407
    media_image3.png
    Greyscale

Regarding claim 23,
The prior art Tsutomu as modified by Smith, discloses all limitations in claim 22.
Tsutomu discloses wherein the swing jaw (33) includes the head part and a foot part (see fig.3 or 9); and the lip is formed on the head part of the swing jaw on the opposite side of the bearing from the foot part (see fig.3,6,9).
Regarding claim 24,
The prior art Tsutomu as modified by Smith, discloses all limitations in claim 16.
Tsutomu discloses wherein the swing jaw (33) includes a plug receptacle (space occupied by element 83 in fig 9); and the clamping element (83) includes a plug attachment (portion of element 83 that occupied the space in fig 9) interchangeably inserted in the plug receptacle (see fig 9).
Regarding claim 25,
The prior art Tsutomu as modified by Smith, discloses all limitations in claim 24.
Tsutomu discloses wherein the plug attachment (portion of element 83 that occupied the space in fig 9) is formed as a strip (see fig.7).
Regarding claim 26,
The prior art Tsutomu as modified by Smith, discloses all limitations in claim 16.
Tsutomu discloses wherein the clamping element (83) includes a connecting piece and a support element, 

    PNG
    media_image4.png
    452
    407
    media_image4.png
    Greyscale

the support element including a clamping surface engaging the support surface of the crusher jaw(see fig 6).
Regarding claim 27,
The prior art Tsutomu as modified by Smith, discloses all limitations in claim 26.
Tsutomu discloses wherein the connecting piece includes a front deflecting surface (vertical surface, see fig 6) but is silent about the front deflecting surface to be set at an angle of greater than 180 degrees to a front plane of the crusher jaw formed by the teeth and since no criticality is recited for the front deflecting surface to be set at an angle of greater than 180 degrees to a front plane of the crusher jaw formed by the teeth and well known in the mechanical art for surface to have different angle/shape deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the front deflecting surface to be set at an angle of greater than 180 degrees to a front plane of the crusher jaw formed by the teeth to ensure effectiveness of operation and reduce on downtime. Accordingly, it has been held that a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 28,
The prior art Tsutomu as modified by Smith, discloses all limitations in claim 16.
Tsutomu discloses wherein the swing jaw (33) includes a swing jaw support surface (90) on which a back side of the crusher jaw (33a) is placed; at least one protrusion (89) protrudes from the swing jaw support surface (90); and the back side of the crusher jaw (33a) includes a recess (93) in which the at least one protrusion (89) is received such that the recess encloses the at least one protrusion (see page 6 lines 14-26).
Regarding claim 29,
The prior art Tsutomu as modified by Smith, discloses all limitations in claim 28.
Tsutomu discloses wherein the swing jaw (33) includes the head part and a foot part (see fig.6 above); and the at least one protrusion (89) includes multiple protrusion (the reference is not limited to one protrusion, see page 6 lines 14-29) but does not disclose at least one protrusion to be disposed/positioned adjacent the head part and at least one protrusion to be disposed/positioned adjacent the foot part and since no criticality is recited for at least one protrusion to be disposed/positioned adjacent the head part and at least one protrusion to be disposed/positioned adjacent the foot part and well known in the mechanical art for protrusion to be arranged in different position deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have at least one protrusion to be disposed/positioned adjacent the head part and at least one protrusion to be disposed/positioned adjacent the foot part to reinforce support. Accordingly, it has been held that the particular placement of parts is an obvious design choice and would not modify the operation of the device, YYY. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 31,
The prior art Tsutomu as modified by Smith, discloses all limitations in claim 16.
Tsutomu discloses wherein the swing jaw (33) includes a swing jaw support surface (90) on which a back side of the crusher jaw (33a) is placed; and the clamping element (83) is mounted on the swing jaw support surface (90), and the clamping element (83) is partially covered by the crusher jaw (see fig.6).
Regarding claim 32,
The prior art Tsutomu as modified by Smith, discloses all limitations in claim 31.
Tsutomu discloses wherein the swing jaw (33) includes the head part and a foot part (see fig.6); and the clamping element (83) is mounted on the foot part (see fig.6).
Regarding claim 33,
The prior art Tsutomu as modified by Smith, discloses all limitations in claim 31.
Tsutomu discloses wherein the crusher jaw (33a) includes a clamping receptacle (92) on the back side of the crusher jaw (see fig.8), the support surface (91) of the crusher jaw being defined in the clamping receptacle (92); and the clamping element (83 see element 87 in fig 9) engages the support surface (91) in the clamping receptacle (92, see page 5 lines 17-36).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutomu JP. Publication (2013-111522) in view of Smith US. Patent (2,950,871) as applied to claim 18 above, and further in view of Dediemar US. Patent (3,804,345) hereinafter Dediemar.
Regarding claim 21,
The prior art Tsutomu as modified by Smith, discloses all limitations in claim 18.
Tsutomu discloses wherein the clamping piece (85) includes screw receptacles (holes to received bolts, element 86, see page 5 lines 19-22) through which the attaching screws (84) are passed (see fig.5) and is silent about the screw receptacles of the head part are through holes through which the attaching screws are passed; and a nut is attached to each attaching screw on a side of the head part opposite from the clamping piece.
Tsutomu and Dediemar disclose both art in the same field of endeavor (i.e. comminution).
Dediemar, in a similar art, teaches a swing jaw (see fig.2 and 5) having screw receptacles (18 occupied by element 66) of the head part are through holes (see fig.2) through which the attaching screws (66) are passed; and a nut (67) is attached to each attaching screw on a side of the head part opposite from the clamping piece (63). Dediemar teaches the through holes, screws and nuts to be able to allow the die pieces to stay in proper alignment/position (Col.1 lines 61-64).
It would have been obvious to the skilled artisan before the effective filing date to construct the body part of the swing jaw of Tsutomu with through holes, screws and nuts as taught by Dediemar, as it would be beneficiary to Tsutomu, to be able to allow the crusher jaw to stay in proper position with respect to the body part (Col.1 lines 61-64).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 04/07/2022 the objection and 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the objection and 35 U.S.C. 112 rejections are withdrawn, however a new matter rejection is given based on the newly presented amendment. In the remarks Applicant illustrated in page 5 a figure to illustrate the bottom of the groove, which not proper since the groove is defined to be in the specification page 5 lines 18-20 “that grooves formed between the teeth”, the portion shown in the remarks is not between the teeth and considered to be new matter. The recitation of claim 5in the remarks, is unclear since claim 5 was canceled.
Applicant's arguments with respect to claim 16 have been considered but are moot since the scope of the claim has changed, a new interpretation of the references are given as set forth in this Office Action.
With regards to Applicant's arguments about the 35 U.S.C. 103 rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
With respect to claim 30, as stated in Applicant argument of page 5, Applicant stated that claim 30 are found in the Smith reference, but as is shown below Smith falls short for at least two reasons:
1. The teeth 31, 33 of Smith are not "extending from the first end face to the second end face"; instead Smith has no teeth in its central area 32.
2. Smith's teeth do not have an increasing height from a transition segment to the end face.
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive. 
Both references (i.e. reference Tsutomu and reference Smith) are drawn to a jaw crusher apparatus. Reference Smith teaches teeth, with each of the tooth having multiple segments (31-33) that extend from the first end face to the second end face as shown in figure 2 and the function of the segments are to crush. By definition a tooth is “ any of a regular projection on the circumference “ see tooth definition in google (Merriam-Webster) and figure 4 (in Applicant’s remarks page 6) shown an increasing height a transition segment (segment between element 32 and 31 or 33) to the end face (edge of segment element 31 or 33). The references in combination discloses all the structures and is capable of performed as claimed.
As discussed above, the references in combination, disclose all the limitations of the claimed invention.
Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 5, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725                                                                                                                                                                                                        



/JESSICA CAHILL/Primary Examiner, Art Unit 3753